Exhibit 10(i)

 

XEROX CORPORATION

800 Long Ridge Road

Stamford, CT 06904

 

Amended and Restated Severance Letter Agreement

Providing Certain Benefits Upon Termination of Employment

Following a Change In Control

 

[Date]

 

Dear [Name]:

 

Xerox Corporation (“the Company”) considers it in the best interests of its
shareholders to foster the continuous employment of key management personnel.
The Board recognizes that, as with many publicly held corporations, the
possibility of a Change in Control may arise, and that the uncertainty raised by
this possibility may cause the departure or distraction of management personnel,
to the detriment of the Company and its shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce the
continued dedication of key management personnel to their duties, without
potential distraction arising from a possible Change in Control, although no
such change is now contemplated.

 

In order to induce you to remain in the employ of the Company and in
consideration of your agreement set forth in Section 3, the Company accordingly
agrees that you shall receive the severance benefits set forth in this Agreement
if your employment with the Company is terminated under certain circumstances
following a Change in Control.

 

1. Definitions.

 

(a) Agreement shall mean the letter agreement set forth herein.

 

(b) Board shall mean the Board of Directors of the Company.

 

(c) Change in Control of the Company shall be deemed to have occurred if:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (C) any
company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
or (D) any person who becomes a “beneficial owner” (as defined below) in
connection with a transaction described in subclause (A) of clause (iii) below,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding securities;

 

(ii) The following individuals cease for any reason to constitute a majority of
the directors then serving: (A) individuals who, on the date hereof constitute
the Board, and (B) any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended;

 

(iii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately before such merger or consolidation continuing to



--------------------------------------------------------------------------------

constitute at least a majority of the board of directors of the Company, the
surviving entity or any parent thereof, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or

 

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
before such sale.

 

(d) Code shall mean the Internal Revenue Code of 1986, as amended.

 

(e) Company shall mean the Company or any successor thereto, including any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

(f) Date of Termination shall mean:

 

(i) If your employment is terminated pursuant to a Termination by the Company
For Disability, thirty (30) days after Notice of Termination is given (if you do
not return to the performance of your duties on a full-time basis during such
thirty (30) day period); and

 

(ii) If your employment is terminated for any other reason, the date specified
in the Notice of Termination, subject to clauses (iii), (iv) and (v) of this
subsection.

 

(iii) In the case of a Termination by the Company For Cause, the specified date
shall not be less than thirty (30) days from the date the Notice of Termination
is given.

 

(iv) In the case of a Termination by You For Good Reason, the specified date
shall not be less than fifteen (15) days nor more than sixty (60) days, from the
date the Notice of Termination is given.

 

(v) The Date of Termination may be extended pursuant to Section 13.

 

(g) Disability shall mean a physical or mental incapacity incurred after a
Potential Change in Control which would allow you to receive benefits under the
Company’s Long-Term Disability Income Plan (or any substitute plans adopted
before a Change in Control).

 

(h) Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

 

(i) Notice of Termination shall mean the notice required to be given by you or
the Company in accordance with the terms of Section 12.

 

(j) Potential Change in Control of the Company shall be deemed to have occurred
if:

 

(i) The Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 

(ii) Any person, including the Company, publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control;

 

(iii) Any person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company (or a company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from the Company or its affiliates) representing 10% or more of the
combined voting power of the Company’s then outstanding securities; or

 

(iv) the Board adopts a resolution to the effect that a Potential Change in
Control for purposes of this Agreement has occurred.

 

2



--------------------------------------------------------------------------------

(k) Termination by the Company For Cause shall mean termination by the Company
of your employment upon:

 

(i) The willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination by You For Good Reason),
after a written demand for substantial performance is delivered to you by the
Board which specifically identifies the manner in which the Board believes that
you have not substantially performed your duties;

 

(ii) The willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise; or

 

(iii) The conviction of any crime (whether or not involving the Company) which
constitutes a felony.

 

(iv) For purposes of this subsection, no act or failure to act on your part
shall be considered “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company.

 

(v) A termination of your employment is not a Termination by the Company For
Cause until there is delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth in this subsection, and specifying
the particulars thereof in detail.

 

(l) Termination by the Company For Disability shall mean a termination by the
Company of your employment following a Change in Control and during the term of
this Agreement as follows. If, as a result of your incapacity due to physical or
mental illness, you fail to perform your duties and shall have been receiving
payments under the Company’s Long-Term Disability Income Plan, or any substitute
plans adopted before the Change in Control, for a period of twelve
(12) consecutive months and, within thirty (30) days after Notice of Termination
is given, you shall not have returned to the full-time performance of your
duties, the Company may terminate your employment pursuant to a Termination by
the Company For Disability. You shall continue to receive your full base salary
at the rate then in effect and your bonus and all compensation shall be paid
during the period until this Agreement is terminated pursuant to this
subsection. Your benefits shall thereafter be determined in accordance with the
Company’s welfare benefits programs then in effect and the Company’s retirement
plans then in effect.

 

(m) Termination by You For Good Reason shall mean the termination by you of your
employment upon any of the following circumstances, if such circumstance occurs
without your express written consent after a Change in Control and during the
term of this Agreement:

 

(i) The assignment to you of any duties inconsistent with your status as a
senior executive of the Company or a substantial adverse alteration in the
nature or status of your responsibilities from those in effect immediately prior
to a Change in Control of the Company (including, without limitation, if you are
an executive officer of the Company prior to a Change in Control, ceasing to be
an executive officer of a public company);

 

(ii) (A) a reduction in your annual base salary and/or annual target bonus as in
effect on the date hereof, or as the same may be increased from time to time,
(B) a failure by the Company to increase your annual base salary following a
Change in Control at such periodic intervals consistent with the Company’s
practice prior thereto by at least a percentage equal to the average of the
percentage increases in your base salary for the three merit pay periods
immediately preceding such Change in Control, or (C) the failure to increase
your salary as the same may be increased from time to time for similarly
situated senior executives, except that this clause (ii) shall not apply to
across-the-board salary reductions similarly affecting all executives of the
Company and all executives of any person in control of the Company;

 

3



--------------------------------------------------------------------------------

(iii) The Company’s requiring you to be based anywhere other than in the
metropolitan area in which you were based immediately before the Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with your present business travel obligations;

 

(iv) The failure by the Company to continue in effect any compensation or
benefit plan, vacation policy or any material perquisites in which you
participate immediately before the Change in Control, (except to the extent such
plan terminates in accordance with its terms), unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan in connection with the Change in Control, or the failure by
the Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, than existed at the time of the Change in Control; or

 

(v) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 11.

 

(vi) A Termination by You For Good Reason shall be deemed to occur if, after a
Change in Control, there occurs any termination or purported termination by the
Company of your employment which is not accompanied by any Notice of Termination
required by Section 12, and does not comply with the notice requirements (if
applicable) of subsection (l) of this section (defining Termination by the
Company For Cause).

 

(vii) A termination by you of your employment shall not fail to be a Termination
by You For Good Reason merely because of your incapacity due to physical or
mental illness, or because your employment continued after the occurrence of any
of the events listed in this subsection.

 

(n) Termination by You Without Good Reason shall mean a termination by you of
your employment that is not a Termination by You For Good Reason.

 

2. Term of Agreement

 

(a) This Agreement shall be effective on [date], and shall continue in effect
through December 31, [year], or the later date provided by subsection (b) or
(c) of this section.

 

(b) Commencing on January 1, [year], and each January 1 thereafter, the term of
this Agreement shall automatically be extended for one additional year unless,
not later than the later of November 1 or thirty days following the meeting of
the Compensation Committee of the Board held in October of the preceding year,
the Company gives notice that it does not wish to extend this Agreement. No such
notice may be given during the pendency of a Potential Change in Control.

 

(c) If a Change in Control occurs while this Agreement is in effect, then
notwithstanding subsections (a) and (b) of this section, this Agreement shall
continue in effect until the last day of the 24th month following the month in
which occurs such Change in Control.

 

3. Your Agreement to Certain Continued Employment. You agree that, subject to
the terms and conditions of this Agreement, in the event of a Potential Change
in Control, you will remain in the employ of the Company until the earliest of:

 

(a) The expiration of nine (9) months from the occurrence of such Potential
Change in Control,

 

(b) The termination by you of your employment by reason of Disability;

 

(c) The date on which you first become entitled under this Agreement to receive
the benefits provided in Section 4 (or would be so entitled, except for the
application of Section 14 herein, relating to section 409A of the Code.)

 

4. Benefits Upon Termination.

 

(a) You shall be entitled to the benefits provided by this section upon
termination of your employment, if such termination occurs after a Change in
Control and during the term of this Agreement and you sign a

 

4



--------------------------------------------------------------------------------

release of claims in a form acceptable to the Company, and is not (i) because of
your death, (ii) a Termination by the Company For Cause, (iii) a Termination by
the Company For Disability, or (iv) a Termination by You Without Good Reason.

 

(b) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due.

 

(c) In lieu of any further salary payments to you for periods after the Date of
Termination, the Company shall pay a lump sum severance payment equal to [two
(2) or 2.99] times the sum of:

 

(i) the greater of (A) your annual rate of base salary in effect on the date
Notice of Termination is given, and (B) your annual rate of base salary in
effect immediately before the Change in Control, and

 

(ii) the greater of (A) the annual target bonus applicable to you for the year
in which Notice of Termination is given and (B) the annual target bonus
applicable to you for the year in which the Change in Control occurs.

 

(d) The payment under subsection (c) will be paid immediately upon the fifth day
following the Date of Termination, except that it may not be paid before the
earliest date permitted under Section 14 herein (relating to section 409A of the
Code).

 

(e) In addition to all other amounts payable to you under this section, you
shall be entitled to receive all benefits payable under any other plan or
agreement relating to retirement benefits or to compensation previously earned
and not yet paid, in accordance with the terms of such plans or agreements.

 

(f) For the [24 or 36] month period immediately following the Date of
Termination, the Company shall arrange to provide you and your dependents life,
disability, accident and health insurance benefits substantially similar to
those provided to you and your dependents immediately before the Date of
Termination or, if more favorable to you, those provided to you and your
dependents immediately before the occurrence of a Change in Control, at no
greater cost to you than the cost to you immediately before such date or
occurrence. Benefits otherwise receivable by you pursuant to this section shall
be reduced to the extent benefits of the same type are received by or made
available at no greater cost to you by a subsequent employer during the [24 or
36] month period following the Date of Termination (and any such benefits
received by or made available to you shall be reported by you to the Company).

 

(g) Deeming rules for certain terminations of employment before a Change in
Control. For purposes of this Agreement:

 

(i) Termination of your employment shall be deemed to occur after a Change in
Control if (A) your employment is terminated by the Company before a Change in
Control, (B) such termination was not a Termination by the Company For Cause,
and (C) either such termination was at the request or direction of a person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control, or you reasonably demonstrate that such
termination was otherwise in connection with or in anticipation of a Change in
Control.

 

(ii) Termination of you employment shall be deemed to be a Termination by You
For Good Reason after a Change in Control if (A) before a Change in Control, you
incur a Termination by You For Good Reason (or what would be such but for the
fact that it occurs before a Change in Control), and (B) the circumstance or
event which constitutes Good Reason occurs at the request or direction of a
person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control.

 

(iii) Clauses (i) and (ii) apply whether or not a Change in Control actually
occurs.

 

5. Benefits upon Termination For Cause or Without Good Reason. If, following a
Change in Control, your employment is terminated pursuant to a Termination by
the Company For Cause, or a Termination by You Without Good Reason, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under

 

5



--------------------------------------------------------------------------------

any compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.

 

6. No Duty to Mitigate. You shall not be required to mitigate the amount of any
payment provided for in Sections 4, 5, 9 or 10 herein by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in such sections be reduced by any compensation earned by you as the result
of employment by another employer or by retirement benefits after the Date of
Termination, or otherwise, other than under subsection (f) of Section 4
(relating to certain continuing welfare benefits) and Section 8.

 

7. No Waiver. Your continued employment after any event which is or might be an
event listed under the definition of Termination by You For Good Reason herein
shall not constitute your consent to, or your waiver of rights with respect to,
any circumstances surrounding a Termination by You For Good Reason.

 

8. Offset for Certain Severance Pay. If you become entitled to the lump sum
severance benefit under subsection (c) of Section 4 herein, you shall not be
entitled to receive severance pay under any severance pay plan, policy or
arrangement maintained by the Company or any of its subsidiaries. If the Company
is obligated by law or by contract to pay severance pay, a termination
indemnity, notice pay, or the like, or if the Company is obligated by law or by
contract to provide advance notice of separation, then the lump sum severance
benefit under subsection (c) of Section 4 herein shall be reduced, but not below
zero, by the amount of any such severance pay, termination indemnity, notice pay
or the like, as applicable, and by the amount of any compensation received by
you during the period of such advance notice.

 

9. Gross-Up Payments.

 

(a) For purposes of this Section, the following terms shall have the following
meanings:

 

(i) Total Payments shall mean all of the payments or benefits received or to be
received by you in connection with a Change in Control or your termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person,
excluding the Gross-Up Payment.

 

(ii) Excise Tax shall mean the excise tax imposed under section 4999 of the
Code.

 

(iii) Gross-Up Payment shall mean the additional amount paid to you by the
Company pursuant to this section such that (A) the net amount retained by you,
after (B) deduction of required withholding taxes (required to be withheld at
the time of payment of the Gross-Up Payment) plus any amounts payable with your
personal federal, state and local income tax returns for any Excise Tax on the
Total Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment (but not including any taxes payable
pursuant to section 409A of the Code), (C) shall be equal to the Total Payments.

 

(b) The Company shall pay to you the Gross-Up Payment not later than the later
of (i) the fifth day following the Date of Termination, or (ii) the tenth day
following the date of initial determination of the amount of the Gross-Up
Payment (as set forth in subsection (c)), except that the amount may not be paid
to you before the earliest date permitted by Section 14 herein (relating to
section 409A of the Code).

 

(c) An initial determination of the amount of the Gross-Up Payment (if any)
shall be made by tax counsel not later than ten days following the Date of
Termination. For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel reasonably
acceptable to you and the Company and selected by the accounting firm which was,
immediately before the Change in Control, the Company’s independent auditor (the
“Auditor”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of section 280G(b)(4)(A) of the Code,
(ii) all “excess parachute payments” within the meaning of section 280G(b)(1) of
the Code shall be treated as subject to the Excise Tax unless, in

 

6



--------------------------------------------------------------------------------

the opinion of Tax Counsel, such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered (within the
meaning of section 280G(b)(4)(B) of the Code) in excess of the base amount
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and (iii) the value of any noncash benefits or any deferred payment
or benefit shall be determined by the Auditor in accordance with the principles
of sections 280G(d)(3) and (4) of the Code. For purposes of determining the
amount of the Gross-Up Payment, you shall be deemed to pay federal income tax
(taking into account your filing status for the year(s) the Gross-Up Payment(s)
are made) at the highest marginal rate of federal income taxation in the
calendar year(s) in which the Gross-Up Payment(s) are to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of your residence on the Date of Termination (or if there is no Date of
Termination, then the date on which the Gross-Up Payment is calculated for
purposes of this section), net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

 

(d) In the event that the Excise Tax is finally determined by the Internal
Revenue Service to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, you shall repay to the Company, within five
business days following the time that the amount of such reduction in the Excise
Tax is finally determined, the portion of the Gross-Up Payment attributable to
such reduction (plus that portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income and employment taxes imposed on
the Gross-Up Payment being repaid by you), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
your taxable income and wages for purposes of federal, state and local income
and employment taxes, plus interest on the amount of such repayment at 120% of
the rate provided in section 1274(b)(2)(B) of the Code. In the event that the
Excise Tax is finally determined by the Internal Revenue Service to exceed the
amount taken into account hereunder in calculating the Gross-Up Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest,
penalties or additions payable by you with respect to such excess) within five
business days following the time that the amount of such excess is finally
determined. The Company and you shall each cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments. For purposes of the foregoing sentence, cooperation shall include (but
not be limited to) providing to the Company and/or tax counsel copies of your
Forms W-2 issued by the Company, together with your federal, state and local
income tax returns, for the five calendar years immediately preceding the
calendar year in which the Change in Control occurs (excluding any such year, if
at no point during such year were you employed by the Company),

 

10. Legal Fees. The Company also shall pay to you all reasonable legal fees and
expenses incurred by you with respect to the initial determination by tax
counsel of the amount of the Gross-Up Payment (if any), as well as in disputing
in good faith any issue hereunder relating to the termination of your
employment, in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement or in connection with any tax audit or proceeding to
the extent attributable to the application of section 4999 of the Code to any
payment or benefit provided hereunder. Such payment shall be made immediately
upon the date that is five business days after delivery of your written request
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, except that such amount shall not be paid before
the earliest date permitted by Section 14 herein (relating to section 409A of
the code).

 

11. Successors; Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.

 

(b) Failure of the Company to obtain such assumption and agreement before the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the

 

7



--------------------------------------------------------------------------------

Company in the same amount and on the same terms as you would be entitled
hereunder if you terminated your employment for Good Reason following a Change
in Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

 

(c) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if no such
designee, to your estate.

 

12. Notice Requirement. Any termination or purported termination of your
employment (except by reason of your death) by the Company or by you following a
Change in Control and during the term of this Agreement shall be communicated by
written Notice of Termination to the other party hereto in accordance with this
section. The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated. For the purposes of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

13. Extension of Date of Termination. If, within thirty (30) days after any
Notice of Termination is given the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected). The Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue you
as a participant in all compensation, benefit and insurance plans in which you
were participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved in accordance with this section. Amounts paid
under this section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement and shall not be reduced by any compensation earned by you as the
result of employment by another employer.

 

14. No Payment Triggering Taxation Under Code Section 409A.

 

(a) In no event shall any amount be paid to you under this Agreement before the
date that is the earliest of:

 

(i) your death;

 

(ii) the date you become disabled (as defined for purposes of Code section
409A(a)(2));or

 

(iii) the date of your separation from service (as defined for purposes of Code
section 409A(a)(2)), plus 6 months after such date if you are a specified
employee (as defined for purposes of Code section 409A(a)(2)(B)).

 

(b) No amount may be paid under this Agreement in any manner or according to any
time or schedule that would cause inclusion of any amount in gross income for
any person under Code section 409A(a)(1) or any regulations promulgated
thereunder.

 

8



--------------------------------------------------------------------------------

15. Amendment.

 

(a) Except as provided in subsection (b), no provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Board.

 

(b) To the extent deemed necessary or desirable by the Board of Directors of
Xerox Corporation, the Agreement may be amended by an affirmative vote of the
majority of the directors described in section 1(c)(ii) hereof in order to
comply with Code section 409A and to avoid any additional tax or penalty related
solely to Code section 409A. Such amendments will be effective if signed by such
officer as may be specifically designated by the Board of Directors of Xerox
Corporation. The provisions of this subsection (b) shall not apply at any time
after the occurrence of either a Potential Change in Control or a Change in
Control.

 

16. Miscellaneous. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under Sections
4, 5, 9 and 10 shall survive the expiration of the term of this Agreement. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between you and the
Company, you shall not have any right to be retained in the employ of the
Company.

 

17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof (including,
without limitation, the Severance Agreement previously entered into between you
and the Company as thereafter amended and/or extended).

 

20. Effective Date. This Agreement shall become effective as of the date set
forth above. If this letter correctly sets forth our agreement on the subject
matter hereof, please sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

 

Sincerely,

XEROX CORPORATION

By:                                         
                                                      

Name:

Title:

 

Anne M. Mulcahy

Chairman and Chief Executive Officer

 

Agreed to as of the Date:                                         
               Name:                                         
                                                  

 

9